UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-1543



BEDES TAMASANG NDENGE

                                                          Petitioner,

          versus


ALBERTO R. GONZALES, Attorney General,

                                                          Respondent.




                            No. 05-2032



BEDES TAMASANG NDENGE

                                                          Petitioner,

          versus


ALBERTO R. GONZALES, Attorney General,

                                                          Respondent.




On Petitions for Review of Orders of the Board of Immigration
Appeals. (A95-229-622)


Submitted:   September 23, 2005           Decided:   October 12, 2005
Before WILLIAMS, GREGORY, and SHEDD, Circuit Judges.


Petitions denied by unpublished per curiam opinion.


Albert Usumanu, Minneapolis, Minnesota, for Petitioner. John L.
Brownlee, United States Attorney, Julie C. Dudley, Assistant United
States Attorney, Roanoke, Virginia, for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                              - 2 -
PER CURIAM:

           In these consolidated appeals,   Bedes Tamasang Ndenge, a

native and citizen of Cameroon, challenges two orders of the Board

of Immigration Appeals (Board).        In No. 04-1543, Ndenge seeks

review of an order of the Board affirming the immigration judge’s

order finding Ndenge removable and denying his applications for

asylum, withholding of removal, and protection under the Convention

Against Torture.   In No. 05-2032, Ndenge petitions for review of a

Board order denying his motion to reopen the removal proceedings.

     Ndenge failed to raise any argument in his brief concerning

the Board’s order in No. 04-1543.       Therefore, he has abandoned

appellate review of this order.   See Edwards v. City of Goldsboro,

178 F.3d 231, 241 n.6 (4th Cir. 1999).      In No. 05-2032, we have

reviewed the administrative record and conclude that the Board did

not abuse its discretion in denying Ndenge’s motion to reopen. See

8 C.F.R. § 1003.2(a) (2005).

           We accordingly deny the petitions for review in these

cases.   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                   PETITIONS DENIED




                               - 3 -